July 1, 2005


Mr. Chester J. Makowski
Royston Rayzor Vickery & Williams, L.L.P.
1001 McKinney, Suite 1100
Houston, TX 77002-6418

Mr. Frank G. Davila
Frank G. Davila & Associates
2818 S. Port Avenue
Corpus Christi, TX 78405

Mr. William E. Corcoran
Law Office of William E. Corcoran
100 S. Bicentennial
McAllen, TX 78501
Mr. Javier Gonzalez
Royston Rayzor Vickery & Williams, L.L.P.
55 Cove Circle
P.O. Box 3509
Brownsville, TX 78523-3509

Mr. Keith C. Livesay
Livesay Law Office
1122 Pecan
McAllen, TX 78501

RE:   Case Number:  02-1084
      Court of Appeals Number:  13-02-00633-CV
      Trial Court Number:  CL-37,904-B

Style:      IN RE  BURLINGTON COAT FACTORY WAREHOUSE OF MCALLEN, INC.

Dear Counsel:

      Today, the Supreme Court of Texas delivered  the  enclosed  order  and
opinions in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosures (3)

|cc:|Mr. Juan de Dios Salinas  |
|   |Honorable Michael J.      |
|   |Westergren                |
|   |Ms. Cathy Wilborn         |
|   |Honorable Rudy Gonzales   |
|   |Honorable Jaime Garza     |